Case 1:19-cr-O0690-KPF Document 95 Filed 12/22/20 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

oe ee ee x
UNITED STATES OF AMERICA
: CONSENT PRELIMINARY
-V.- ORDER OF FORFEITURE/
: MONEY JUDGMENT
KEVIN GRULLON,
19 Cr. 690 (KPF)
Defendant.
emer x

WHEREAS, on or about September 25, 2019, KEVIN GRULLON (the
“Defendant”), among others, was charged in a one-count Indictment, 19 Cr. 690 (KPF) (the
“Indictment”), with narcotics trafficking conspiracy, in violation of Title 21, United States Code,
Section 846 (Count One);

WHEREAS, the Indictment included a forfeiture allegation as to Count One,
seeking forfeiture to the United States, pursuant to Title 21, United States Code, Section 853, of
any and all property constituting, or derived from any proceeds obtained, directly or indirectly, as
a result of the offense charged in Count One of the Indictment, and any and all property used, or
intended to be used, in any manner or part to commit, or to facilitate the commission, of the offense
charged in Count One of the Indictment, including but not limited to a sum of money in United
States currency representing the amount of proceeds traceable to the commission of the offense
charged in Count One of the Indictment; December 22.2020

WHEREAS, on or about 4 Kevin Grullon__, the Defendant pled guilty to
Count One of the Indictment, pursuant to a plea agreement with the Government, wherein the
Defendant admitted the forfeiture allegation with respect to Count One of the Indictment and

agreed to forfeit to the United States, pursuant to Title 21, United States Code, Section 853, a

sum of money equal

 
Case 1:19-cr-O0690-KPF Document 95 Filed 12/22/20 Page 2 of 4

to $25,200 in United States currency, representing the amount of proceeds traceable to the
commission of the offense charged in Count One of the Indictment;

WHEREAS, the Defendant consents to the entry of a money judgment in the
amount of $25,200 in United States currency, representing the amount of proceeds traceable to the
offense charged in Count One of the Indictment that the Defendant personally obtained; and

WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the
Defendant, the proceeds traceable to the offense charged in Count One of the Indictment that the
Defendant personally obtained cannot be located upon the exercise of due diligence;

IT IS HEREBY STIPULATED AND AGREED, by and between the United States
of America, by its attorney Audrey Strauss, Acting United States Attorney, Assistant United States
Attorneys, Aline R. Flodr, Mollie Bracewell, and Nicholas Chiuchiolo, of counsel, and the
Defendant, KEVIN GRULLON, and his counsel, Lisa Scolari, Esq., that:

1. As a result of the offense charged in Count One of the Indictment, to which
the Defendant pled guilty, a money judgment in the amount of $25,200 in United States currency
(the “Money Judgment”), representing the amount of proceeds traceable to the offense charged in
Count One of the Indictment that the Defendant personally obtained, shall be entered against the
Defendant.

2. Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this
Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, KEVIN
GRULLON, and shall be deemed part of the sentence of the Defendant, and shall be included in
the judgment of conviction therewith.

3. All payments on the outstanding Money Judgment shall be made by postal

money order, bank or certified check, made payable to United States Customs and Border
Case 1:19-cr-O0690-KPF Document 95 Filed 12/22/20 Page 3 of 4

Protection, and delivered by mail to the United States Attorney’s Office, Southern District of New
York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s
Plaza, New York, New York 10007 and shall indicate the Defendant’s name and case number.

4, The United States Customs and Border Protection shall be authorized to
deposit the payment on the Money Judgment in the Treasury Assets Forfeiture Fund, and the
United States shall have clear title to such forfeited property.

5. Pursuant to Title 21, United States Code, Section 853(p), the United States
is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount
of the Money Judgment.

6. Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the
United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate
or dispose of forfeitable property, including depositions, interrogatories, requests for production
of documents and the issuance of subpoenas.

7. The Court shall retain jurisdiction to enforce this Consent Preliminary Order
of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal
Rules of Criminal Procedure.

8. The Clerk of the Court shall forward three certified copies of this Consent
Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander
J. Wilson, Co-Chief of the Money Laundering and Transnational Criminal Enterprises Unit, United

States Attorney’s Office, One St. Andrew’s Plaza, New York, New York 10007.

[LEFT INTENTIONALLY BLANK]

 

 
Case 1:19-cr-O0690-KPF Document 95 Filed 12/22/20 Page 4 of 4

9, The signature page of this Consent Preliminary Order of Forfeiture/Money

Judgment may be executed in one or more counterparts, each of which will be deemed an original

but all of which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
Acting United States Attorney for the
Southern District of New York

By: Merppbece

Aline Flodr/Mollie Bracewell/
Nicholas Chiuchiolo

Assistant United States Attorney
One St. Andrew’s Plaza

New York, NY 10007

(212) 637-1110/2218/1247

KEVIN GRULLON

By:Kevin Grullon by Lisa Scolari
Kevin Grullon

By: Lisa Scolari __
Lisa Scolari, Esq.
Attorney for Defendant
20 Vesey Street, Ste. 400
New York, NY 10007

SO ORDERED:

Wt. Pall frille

HONORABLE KATHERINE POLK FAILLA
UNITED STATES DISTRICT JUDGE

 

December 10, 2020
DATE

 

_12/11/20
__ DATE

_12/11/20
DATE

12-22} ZoZgo

DATE
